Citation Nr: 1033859	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-21 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board remanded the case in April 2008 and August 2009.  The 
matter has been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2009, the Board determined that new and material 
evidence had been received to reopen the previously denied claim 
of service connection for MS.  The Board remanded the matter to 
the RO for the purpose of obtaining a medical opinion to 
determine the onset of the Veteran's current MS, to specifically 
indicate the date of onset and discuss whether any in-service 
complaints are related to the current diagnosis of MS.  The RO's 
January 2010 request for examination incorrectly asked for an 
opinion regarding hypertension and did not provide the examiner 
with the Board's full opinion request regarding the onset of MS.

A VA brain and spinal cord evaluation was conducted in February 
2010 in which the examiner opined that the Veteran's MS was not 
caused by or a result of disease or injury in service because the 
Veteran's service treatment records show no evidence of symptoms 
of MS during active service.  The examiner noted that the Veteran 
was subsequently diagnosed with MS after service but did not 
indicate the date of onset of the MS or whether any in-service 
complaints were related to the current diagnosis of MS.  
Therefore, VA has not complied with the Board's remand directive.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, a 
remand is necessary to obtain a medical opinion that addresses 
the directives in the remand order.

Accordingly, the case is REMANDED for the following action:	

1.	The RO should arrange for the Veteran's 
claims file to be reviewed by the examiner 
who prepared the February 2010 VA 
examination report (or a suitable 
substitute if that examiner is 
unavailable) for the purpose of preparing 
an addendum that indicates the date of 
onset of the Veteran's MS, taking into 
account his assertions of symptomatology 
during service.  The examiner is requested 
to review the records and provide an 
opinion as to whether there is a 50 
percent probability or greater that MS had 
its onset during the Veteran's period of 
active duty, September 1966 to June 1970.  
The examiner should also discuss whether 
any in-service complaints, including 
complaints of flu symptoms in June 1698 
and January 1969, abdominal pain from June 
1969 through October 1969, and right 
shoulder pain in November 1969, are 
related to the currently diagnosed MS.  A 
complete rationale must be provided for 
each opinion expressed.

2.	The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


